Citation Nr: 0618035	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-44 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for psychiatric 
disability to include depressive disorder secondary to 
migraine headaches.

  
ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel







INTRODUCTION

The veteran had active military service from August 1981 to 
August 1984. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a October 2004 decision of the of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for  
headaches claimed as head trauma and depressive disorder also 
claimed as a nervous disorder. 

On his November 2003 initial application for benefits the 
veteran claimed entitlement to service connection for 
headaches or brain trauma and for a nervous condition.  On 
his November 2004 Notice of Disagreement (NOD) the veteran 
has characterized his claims as "head trauma with resulting 
headaches and migraine which in turn causes a severe nervous 
condition."  As such, the Board has seen fit to 
recharacterize the issues on appeal to encompass entitlement 
to service connection for migraine headaches and entitlement 
to service connection for a psychiatric disability to include 
depressive disorder secondary to migraine headaches.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In this matter, the veteran asserts that his chronic migraine 
headaches were caused by the head injuries he sustained in a 
military accident in Germany in 1984.  Specifically, the 
veteran contends that a winch chain broke and hit his face 
during a military exercise causing him to lose consciousness.  
The veteran stated that immediately after the accident he was 
taken to a hospital in Germany where he was stationed.  He 
reports that he was hospitalized for three weeks.  In a 
medical report attached to the veteran's November 2003 claims 
and in subsequent medical records, the veteran indicates that 
he suffers from chronic migraine headaches which in turn have 
caused a nervous condition.  The veteran explained that 
immediately after the accident he started to suffer from 
headaches which have become worse over time.  Now the veteran 
purportedly suffers from headaches and intermittent blurred 
vision. 

The Board notes that the veteran's service medical and 
personnel records are incomplete.  The only medical record in 
the veteran's claims file is a copy of his induction 
examination records.  While the record indicates that 
substantial efforts were made to obtain these records on 
behalf of the veteran, additional development is necessary to 
assure that all available records are considered in support 
of the veteran's claims.  Specifically, efforts should be 
made to search for inpatient records.

The record indicates that the veteran was not diagnosed with 
a psychiatric disorder until many years after separation from 
service.  Regardless, an October 2003 medical opinion 
rendered by the treating physician indicates that veteran's 
headaches and blurred vision "more probably than not" was 
caused by head trauma which occurred during military service.  
The Board notes that this opinion fails to take into account 
VA medical records in the veteran's claims file that indicate 
he has a history of head traumas due to several car 
accidents.  In light of the fact that there is no indication 
that the treating physician considered the veteran's 
inservice and out of service medical records in reaching her 
conclusions, the findings are insufficient to determine 
whether the veteran is entitled to service connection for 
migraine headaches.  See Black v. Brown, 5 Vet. App. 177 
(1993) (the Court of Veterans Appeals determined that medical 
evidence was inadequate where medical opinions were general 
conclusions based on history furnished by appellant and on 
unsupported clinical evidence).  Because the October 2003 
examination report did not indicate whether the examiner 
reviewed all pertinent medical evidence, a new VA examination 
may be indicated to assess the relationship, if any, between 
the veteran's diagnosed headaches and his military service. 

Accordingly, this matter is remanded for the following:

1.  Tell the veteran to submit to VA 
copies of any evidence in his possession 
relevant to these claims.

2.  Ask the veteran to provide specific 
details (what, where, when) concerning 
the alleged accident and subsequent 
treatment.  Specifically, he must provide 
the name of the hospital (or base) and 
time period (within 60 days) in which he 
was treated for the head injury.

3.  Obtain the veteran's service 
personnel records from  the National 
Personnel Records Center (NPRC).

4.  Using any additional information 
provided by the veteran and the 
information contained in his personnel 
records as to base of assignment during 
the time period specified by the veteran, 
the RO should request from NPRC records 
of inpatient treatment from facilities 
identified by the veteran.  
		
5.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

6.  Obtain the veteran's complete medical 
records from the VA Medical Center in San 
Juan, specifically to include treatment 
received before May 2000 and any 
treatment received from April 2004 to the 
present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.



7.  If, and only if, the evidence shows 
that the veteran sustained a head 
injury in service, the veteran should 
afforded a VA examination to ascertain 
whether he suffers from migraine 
headaches, and if so, whether it is at 
least as likely as not that such 
disorder: (a) had its onset during 
service; or (b) is otherwise related to 
service.  The veteran's claims folder 
must be available to, and reviewed by, 
the examiner in conjunction with the 
examination.   

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  If it is not 
possible to determine the etiology of 
the headaches, the examiner should so 
state.

8.  The RO should then readjudicate the 
claims, with consideration as to whether 
the veteran's psychiatric disability was 
secondary to (either caused by or 
aggravated by) his migraine 
symptomatology.  If the claims remain 
denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  	

	
_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



